                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: MARVIN REX RANKIN III 1      )
       SSN: xxx-xx-3901             )                     Case No.: 20-80495-CRJ-11
                                    )
             and                    )
                                    )
      MARY BETH                     )
      LEMMOND RANKIN                )
      SSN: xxx-xx-7950              )
                                    )
      Debtors.                      )                             CHAPTER 11
____________________________________)

                                  APPLICATION BY DEBTOR
                                TO EMPLOY SPECIAL COUNSEL

        COMES NOW Marvin Rex Rankin III and Mary Beth Lemmond Rankin, RWS Charter,
LLC and Bayport Corporation, Ltd. (the "Debtors") and shows unto this Honorable Court the
following:
                                              Background

        1.      On February 13, 2020 (the "Commencement Date"), the Debtor commenced
with this Court a voluntary case under Chapter 11 of Title 11, United States Code (the
"Bankruptcy Code").

        2.      This Court has subject matter jurisdiction to consider and determine this motion
pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue
is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtors are individual residents of Morgan County, Alabama and two
business entities legally operating in Alabama.

        4.      In September 2019, Hurricane Dorian destroyed Bye-Luv-Ya-Sea-Ya, a luxury
yacht owned by the Debtors (the “Yacht”).



1
      In addition to Marin Rex Rankin III and Mary Beth Lemmond Rankin., the Debtors include the following:
RWS Charter LLC, Case No. 20-80470-CRJ11; and Bayport Corporation, Ltd., Case No. 20-80471-CRJ11
       5.      A dispute has arisen between the Debtors, the insurance carrier, insurance
affiliates, and other related parties concerning insurance coverage, breach of contract,
negligence, fraud, and other matters related to liability for the Yacht.

       6.      The Debtors have determined that it is in their best interest to employ special
counsel to advise them on matters of complex insurance coverage. The Debtors, with the
assistance of proposed special counsel and their Court-employed Chapter 11 general counsel,
intend to file an action against the insurance carrier, affiliates, and other related parties (the
“Yacht Lawsuit”).

                                         Relief Requested

       7.      The Estate appears to be capable of reorganization, which the Debtors can best
accomplish through the employment of proposed special counsel to pursue the Yacht Lawsuit
with the goal of creating a distribution to the holders of allowed claims in these cases.

       8.      In the opinion of the Debtors, employment of the law firm of Richardson Maples,
PC as attorneys would be in the best interest of the Chapter 11 bankruptcy estates.

       9.      While the Debtors have previously employed the law firm of Sparkman, Shepard
& Morris, P.C. (“SSM”) as general counsel in these bankruptcy cases, the subject-matter
expertise of Richardson Maples, PC will assist the Debtors and SSM to obtain maximum value
for the Debtors’ Chapter 11 bankruptcy estates. The Debtors anticipate Richardson Maples PC
and SSM collaborating on the Yacht Lawsuit.

       10.     James H. Richardson and Jacob A. Maples are duly qualified attorneys in and
under the laws of the State of Alabama, duly admitted to practice before the courts of the State of
Alabama, “disinterested persons” as that term is defined in Section 101(13) of the Bankruptcy
Code and qualified to act as attorney in this case.

       11.     The hourly billing rate for Mr. Richardson is $400.00 and for Mr. Maples is
$350.00.

       12.     No agreement exists between the proposed special counsel and any other person
or entity for the sharing of compensation or expenses in this case.

       WHEREFORE, the Debtors pray to be authorized to employ Richardson Maples, PC as
special counsel for the Debtors in this case, and to have such other and further relief as is just.
       Respectfully submitted this the 28th day of July, 2020.



                                             /s/ Tazewell T. Shepard III
                                             Tazewell T. Shepard III
                                             Tazewell T. Shepard IV
                                             Attorneys for the Debtor


Of Counsel:

SPARKMAN, SHEPARD & MORRIS, P.C.
P. O. Box 19045
Huntsville, AL 35804
Tel: (256) 512-9924
Fax: (256) 512-9837


                         VERIFIED STATEMENT BY ATTORNEY

       Pursuant to Bankruptcy Rule 2014(a), the undersigned hereby states to the Court that he
and his law firm have no connection, financial or otherwise, with the Debtors, the Debtors’
creditors or any other party in interest and that he knows of no conflict or potential conflict of
interest with his proposed appointment as attorney for the Debtors.



                                             /s/ James H. Richardson
                                             James H. Richardson



                                CERTIFICATE OF SERVICE

       This is to certify that this the 28th day of July, 2020, I have this day served the foregoing
motion on all parties requesting notice, all parties listed on the Clerk’s Certified Matrix and
Richard Blythe, Office of the Bankruptcy Administrator, by electronic service through the
Court’s CM/ECF system and/or by placing a copy of same in the United States Mail, postage
pre-paid.

                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV
